Jane M. Imholte
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: jane_imholte@fd.org

Counsel for Defendant Herman Joseph Brown, III


                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA
    UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00004-TMB-MMS
                          Plaintiff,
                                                 NOTICE OF ERRATA
          vs.
    HERMAN JOSEPH BROWN, III,
                          Defendant.


        Defendant Herman Joseph Brown, III, through counsel, Jane M. Imholte, Assistant

Federal Defender, hereby provides this notice to clarify the record. Mr. Brown has already

notified the Court of his intent to change plea in this matter,1 the plea has been filed,2 the

change of plea hearing was held3 and the plea agreement has been accepted.4

        Counsel hereby notifies this Court of his consent to be sentenced remotely by video-

teleconference to protect the public’s safety. Mr. Brown has been advised of his right to

personally appear at the hearing, and waives his right due to the COVID-19 pandemic.




1
  Docket No. 5.
2
  Docket No. 6.
3
  Docket No. 20.
4
  Docket No. 23.



       Case 1:20-cr-00004-TMB-MMS Document 27 Filed 10/06/20 Page 1 of 2
         DATED at Anchorage, Alaska this 6th day of October, 2020.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 FOR THE DISTRICT OF ALASKA
                                                                 /s/ Jane M. Imholte
                                                                 Jane M. Imholte
                                                                 Assistant Federal Defender




                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on October 6, 2020. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Jane M. Imholte




United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                                Page 2



        Case 1:20-cr-00004-TMB-MMS Document 27 Filed 10/06/20 Page 2 of 2
